Title: To Alexander Hamilton from William Jackson, 12 March 1802
From: Jackson, William
To: Hamilton, Alexander


Philadelphia, March 12th. 1802
I beg leave, my dear General, to request that you will notify the New York State Society of the Cincinnati that the triennial general Meeting of the Society is to be held at the City of Washington on the first monday in may next, where it is anxiously wished that their Delegates may attend. The nomination of Gentlemen, in Congress, who are Members of the Society may facilitate the convening of a Quorum.
As President General of the Society, your presence will be peculiarly gratifying to
Your faithful and affectionate Servant
W JacksonSecretary General
